Citation Nr: 0534405	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  05-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for tinnitus.

The Board notes that the veteran submitted new evidence in 
support of his claim after the RO issued its Supplemental 
Statement of the Case (SSOC).  The Board also notes that 38 
C.F.R. § 20.1304(c) (2005) ordinarily requires that all new 
evidence be referred to the agency of original jurisdiction 
for review unless waived by the appellant or representative.  
However, since this is a fully favorable decision to the 
veteran, as discussed below, the Board finds that a remand to 
the RO is not necessary.  See also 38 C.F.R. § 19.31 (2005).  

FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran's tinnitus is 
related to his military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5101- 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the veteran's 
enlistment examination in March 1941, he was noted to have 
normal hearing in both ears (20/20) and did not have an ear 
abnormality.  In August 1941, he was admitted to the hospital 
for otitis media, or inflammation, of the left middle ear.  
In December 1943, he reported to sick call complaining of 
pain in his left ear due to the cold.  When examined prior to 
discharge from service in October 1945, the veteran was noted 
to have normal hearing in both ears (15/15) and had no ear, 
nose, or throat abnormalities.  The service medical records 
are negative for any complaints, treatment, or findings 
related to tinnitus or any other ear disorder.  

The veteran's Separation Qualification Record shows that he 
served as a cannoneer for 10 months, drove heavy trucks for 6 
months, and was a light artillery gunner for 36 months.  He 
was wounded in action by machine gun fire in Germany in March 
1945, and was recommended for the Purple Heart medal.

In November 2003, the veteran initiated an informal claim for 
entitlement to service connection for hearing problems.  The 
veteran indicated that he had served in a field artillery 
unit while on active duty.  

In a written statement dated December 2003, the veteran 
indicated that he was not exposed to any noise prior to 
service.  He stated that while in service he had served in 
the field artillery as a cannoneer from 1941 to 1945, and 
fired several thousand artillery shells without any hearing 
protection.  He stated that after service he worked in a mill 
but was not around any loud noise.  The veteran also stated 
that he does not hunt, has not been involved in recreational 
shooting, has never operated machinery, and has no history of 
ear infections.  He stated the only significant noise 
exposure he has experienced was while serving in the Army 
during World War II.

The veteran was afforded a VA examination in December 2003.  
An audiological examination showed the veteran had an average 
decibel loss of 73 in his left ear with speech recognition of 
60 percent, and an average decibel loss of 75 percent in his 
right ear with speech recognition of 56 percent.  The 
examiner noted the veteran has had hearing loss since 1945 
and that his noise exposure in service included being the 
number two man responsible for firing cannons, as well as 
exposure to artillery and aircraft noise as a paratrooper.  
The veteran reported intermittent ringing bilaterally that he 
first noticed approximately one year prior to the 
examination.  He also stated that the tinnitus occurs once 
every three days, and lasts one minute at a time.  He rated 
the tinnitus at a four out of ten, which the examiner noted 
was moderate to severe.  After reviewing the claims file, the 
examiner opined that it is at least as likely that the 
veteran's hearing loss is related to military noise exposure, 
but not as likely that his tinnitus is related to military 
noise exposure.  

In a January 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 40 
percent evaluation.  The RO denied service connection for 
tinnitus, noting the December 2003 VA examiner's findings and 
opinion.  

In the January 2004 notice of disagreement, the veteran's 
representative stated that the veteran contends his tinnitus 
is associated with his service-connected hearing loss.  He 
also stated that the December 2003 VA examination is 
inadequate, as the examiner did not determine the origin of 
the veteran's tinnitus and failed to rule out other causes of 
his tinnitus, which he argued is known to be associated with 
hearing loss and can be an indicator of noise-related hearing 
damage.  The representative also argued that service 
connection should be established on the basis that evidence 
shows the current hearing disability is causally related to 
injury or disease suffered in service.  

In an April 2005 written statement, the veteran's 
representative stated that, according to a medical reference, 
the Merck Manual, the mechanism causing tinnitus is obscure, 
but it may occur as a symptom of sensorineural or noise-
induced hearing loss, or noise trauma, which the 
representative argued are recognized as very common causes of 
tinnitus in combat veterans.  He also argued that the 2003 VA 
examination was inadequate because it failed to establish the 
etiology of the veteran's tinnitus or to rule out the 
service-connected hearing loss as a contributing cause.

In May 2005, the examiner who conducted the December 2003 VA 
examination submitted an addendum to her findings so as to 
provide a rationale for her previous opinion.  The examiner 
opined that it is not as likely as not that the veteran's 
tinnitus is related to military noise exposure, since the 
veteran first noticed tinnitus more than 50 years after 
military service.  As above, there was no discussion of the 
likelihood of a relationship between the hearing loss and 
tinnitus.

The veteran's representative submitted a written statement 
dated March 2005 from a private physician, which reported the 
veteran's noise exposure in service.  The physician also 
reported that the veteran has had ringing in both ears for 
the past 5 to 6 years which has gotten worse and seems to 
interfere with his hearing.  The physician noted that he did 
not have a copy of the December 2003 VA hearing tests, but 
would pull the results up.  The physician opined as follows:  
"I think the ringing in [the veteran's] ear is more likely 
than not caused by his noise exposure in the military, he 
noticed some ringing in his ear after he was around the 
cannon fire but then it subsided and came back again five or 
six years ago."  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 
& Supp. 2005).  VA has published regulations implementing 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Given the fully favorable decision herein, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran represents harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, known as equipoise, the benefit 
of the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and an 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) becomes manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2005).  However, in the present case, the veteran 
is not contending that his claimed tinnitus arose within his 
first post-service year.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran maintains that service connection should be 
granted for his tinnitus which, he says, is a result of noise 
exposure in service, or in the alternative, is related to his 
service-connected hearing loss.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this regard, the record contains 
two conflicting medical opinions as to whether the veteran's 
tinnitus is causally related to his military service.  As 
noted above, the examiner who conducted the December 2003 VA 
examination opined that it is not as likely as not that the 
veteran's tinnitus is related to military service.  In May 
2005, the VA examiner submitted an addendum to the December 
2003 opinion, in which she stated that it is her opinion that 
it is not as likely as not that the veteran's tinnitus is 
related to military noise exposure, because the veteran 
indicated at the previous examination that he had first 
experienced tinnitus approximately one year prior to the 
examination, which the examiner noted was more than 50 years 
after the veteran was discharged from service.  

On the other hand, in a written statement dated March 2005, a 
private physician opined that the veteran's tinnitus is more 
likely than not caused by his noise exposure in the military, 
and that the veteran noticed some ringing in his ear after he 
was around the cannon fire in service but subsided and came 
back 5 to 6 years prior to the private physician's 
examination.  While it does not appear that the private 
physician reviewed the veteran's claims file, the physician 
noted the veteran's history of noise exposure in the military 
and indicated that he would review the hearing test conducted 
by VA.  In support of his opinion, the physician noted the 
veteran reported having ringing in both ears for the previous 
5-6 years, which worsened over time and seemed to interfere 
with his hearing.

Although it appears the latter physician based his opinion, 
at least in part, upon a history provided by the veteran, the 
Board notes the nature of veteran's noise exposure was 
similarly documented in the December 2003 VA examination 
report.  Further, the veteran is competent to state he had 
heavy noise exposure in service.  See 38 C.F.R. § 3.159(a) 
(2005).  The Board does note that the veteran told the VA 
examiner he first noticed ringing in his ears about one year 
prior to the examination and told the private physician he 
first experienced the ringing in service and later 5 to 6 
years prior to that examination.  However, the Board finds 
this inconsistency insignificant, given that the veteran's 
noise exposure was more than 50 years prior to both 
examinations, and as noted above, the nature of the noise 
exposure was similarly reported.  

Having weighed the evidence both in support of and against 
the claim, the Board concludes that the preponderance of 
evidence is not against finding that the claimed tinnitus is 
related to the veteran's military service, either directly or 
in connection with his service-connected hearing loss.  In 
this regard, the Board notes that both medical opinions are 
based upon objective clinical findings and histories provided 
by the veteran.  Thus, without finding error in the previous 
action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
tinnitus may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.  




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


